GRAVES, J.
This case is here upon the record proper. As to the title to the lands involved it deals with facts and records perfectly familiar to this court. [Hubbard v. Slavens, 218 Mo. 598.] Plaintiffs are the widow and heirs-at-law of William K. Pendleton, and Dwight L. Pendleton, besides suing as an heir, further sues as a trustee under his father’s will. It is alleged that by reason of the will the legal title is vested in the trustee. By the petition it is charged that William K. Pendleton in his lifetime was seized of an indefeasible estate in fee to a certain fifty acres of land, now a part of Kansas City, Missouri, describing the same. That during his lifetime the said William K. Pendleton sold off portions of this tract and gave warranty deeds thereto. That since his death .his trustee, Dwight L., has conveyed other portions and given warranty deeds thereto, a part yet remaining unconveyed. The petition is one which seeks ,to- quiet title to the whole fifty acres and at great length recites in detail all of the alleged facts. It recites each and every conveyance from the deed by which Chester Hubbard acquired title. Joseph R. Hubbard and Ellen L. Jeffries are alleged to be the only heirs-at-law of Chester Hubbard, deceased. The prayer of the petition in a way is a resume of many of the pleaded facts, and reads: •
*317“Wherefore plaintiffs, on behalf of themselves and of all persons similarly situated, and of all persons claiming by, through or under William K. Pendleton, deceased, or by, through and under D. L. Pendleton, as trustee of the estate of William K. Pendleton, deceased, pray the court:
“ (a). To order and adjudge the power of attorney executed by Chester Hubbard and Mary R. Hubbard, his wife, to John W. Summers, on September 16, 1856, and recorded in the office of the recorder of deeds of Jackson county, Missouri, on October 16>, 1856, in Book Z at page 133, was. a good and sufficient instrument authorizing John W. Summers, to convey any and all property belonging to Chester Hubbard, including the lands hereinbefore specifically described as belonging to William K. Pendleton in his lifetime.
“(b). To order and adjudge that by reason of the mortgage and conveyance dated March 12., 1857, filed for record March 14, 1857, and recorded in the office of the recorder of deeds of Jackson county, Missouri, in Book Z at page 476, and again filed on March 7, 1859, in Book 30 at page 594, all of the right, title and interest of Chester Hubbard, if any, in and to the land hereinbefore specifically described as belonging to William K. Pendleton in his lifetime, vested in Joseph C. Ranson, and thereafter by mesne conveyances passed from Joseph C. Ranson to William K. Pendleton- and to those claiming by, through and under him.
“(c). That by the warranty deed dated September 22,1857, and filed for record in the office of the recorder of deeds in Jackson county, Missouri, on October 5, 1857, and recorded in Book 25 at page 500, all of the right, title and interest of Chester Hubbard in and to the land hereinbefore described as belonging to William • K. Pendleton in his lifetime, vested in Hezekiah H. King, and that by mesne conveyances such title has passed to and vested in William K. Pendleton and those claiming by, through and under him.
*318“(d). That by reason of all the matters, facts and circumstances set up and alleged in the foregoing bill of complaint, Chester Hubbard and the defendants’ claiming by, through and under him', be decreed and adjudged to be estopped and forever barred from setting up or claiming any right, title or interest in and to any portion of the property hereinbefore specifically described as belonging to William K. Pendleton in his lifetime, and that they may be restrained and enjoined from so doing.
“(e). Plaintiffs further pray that the title of themselves and of those claiming under William K. Pendleton as aforesaid, and under D. L. Pendleton as aforesaid, be decreed, established and adjudged to be the absolute and fee-simple title in and to. said lands and every part thereof as against defendants and all persons claiming by, through or under them, and that the same be forever quieted.
“(f). Plaintiffs pray that it be decreed by the court that, under and by virtue of the deed made in November, 1876', or November, 1877, as the case may be, by Mary R. Hubbard to the defendants herein, whatever interest Mary R. Hubbard may have had as a life tenant merged and vested in whatever right, title or interest the defendants may have had by way of remainder, and that by reason of this fact the Statute of Limitations in any event began to run either in 1876 or 1877, and that defendants have no right, title or interest in and to the property hereinbefore described as belonging to William K. Pendleton in his lifetime, including the property belonging to the plaintiffs.
“And plaintiffs further pray for such other and further relief as to the court may seem just and proper, and for costs.”
The facts pleaded in this petition cover all the facts pleaded in the equitable answer in the case of Hubbard v. Slavens, supra, and even more. A repeti*319tion of them here can thus be avoided by a reference to that case.
In addition to the facts pleaded in the equitable answer in the Slavens case, the present petition avers that the defendants are and have been constantly making and spreading of record deeds and contracts affecting the title to this tract of land. That suits were being continuously filed and a lis pendens filed in each of them. That the title of the plaintiffs and the grantees of William K. Pendleton and D. L. Pendleton, trustee, were thus being clouded. The prayer is as above set out. The petition is very voluminous, but by referring to the Hubbard-Slavens case, supra, its import can be fully gathered.
The answer was (1) a general denial, (2) express admissions as to many things pleaded, and an express denial of others. The answer, like the petition, is long, but the character thereof is as above indicated.
The reply was a general denial.
The judgment accords with the prayer of the plaintiffs’ petition, and defendants feeling themselves aggrieved thereby have appealed. For the points actually involved this sufficiently states the case.
I. The first assignment of error is that the petition does not state a cause of action. In Hubbard v. Slavens, 218 Mo. l. c. 617-621, we discussed the facts pleaded by way of an equitable answer, and held that the facts pleaded constituted a good equitable defense in an ejectment suit. Not only so but we sustained a judgment which decreed title in the defendant. The petition in the case at bar is stronger in its allegations of facts than the answer in the Slavens case. That it stated a, cause of action is fully settled by our ruling in the Slavens case, supra. This contention is therefore ruled against the defendants.
II. In the second place it is urged that the trial court erred in refusing to the defendants a trial by a *320jury. There is no bill of exceptions in the case. It is as stated in the statement purely one of the record proper. The record proper, as abstracted, does show that a motion for a trial by a jury was made and overruled. If this question is a matter of exception of course it is not here, because there is no bill of exceptions. But we need not stop to discuss this theory. In the Slavens case, supra, we held that the matters pleaded were subjects of equitable cognizance. [218 Mo. l. c. 617.] This is sufficient here. Upon the strength of our ruling in the Slavens case this claim of defendants is disallowed.
III. The third and last assignment'of error contained in the brief thus reads': ‘ ‘ Third, that the decree is beyond the issues joined in the pleadings and is not justified by the facts set forth in the petition, answer and reply, that this decree goes beyond the statute under which the suit is brought and may be taken advantage of by appeal.”
There is nothing in this point. The decree comports with the pleadings. It is fully authorized by the scope of the petition. There being no bill of exceptions presented, it is to be presumed that the trial court had evidence upon which to base each finding in the decree. If defendants had merit in their case, they should have presented the facts. Instead, they have chosen to rely upon antiquated ideas of pleading. When we said, as we did in the Slavens case, that the facts pleaded were cognizable in' equity, there was nothing left to the appeal in this case. The facts pleaded, and presumably proven, would tend to show that a great number of the subsequent grantees of Pendleton, and the Pendletons themselves, were being continually harassed on defendant’s alleged claim of a stale title. This, too, when it was disclosed as in the Slavens case that defendants ’ ancestor and his administrator had received the price of this land nearly a *321half century ago-. The decree nisi puts a quietus upon the inequitable conduct of defendants. It is right, in good conscience, and had it occurred sooner innocent parties might have been more fully protected.
Let the judgment he affirmed.
All concur.